        Case 2:17-cv-01223-RJS Document 116 Filed 08/28/19 Page 1 of 2

                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               August 28, 2019
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                              No. 19-4075

PAUL KENNETH CROMAR;
BARBARA ANN CROMAR,

      Defendants - Appellants,

and

UTAH HOUSING FINANCE AGENCY;
UNIVERSAL CAMPUS FEDERAL
CREDIT UNION; STATE OF UTAH
TAX COMMISSION; UTAH COUNTY,

      Defendants.
                         _________________________________

                                      ORDER
                         _________________________________

Before TYMKOVICH, Chief Judge, and LUCERO, Circuit Judge.
                 _________________________________

       Paul Kenneth Cromar and Barbara Ann Cromar move for a stay pending appeal of

the district court’s orders authorizing their eviction and approving the foreclosure on and

sale of real property belonging to Mr. Cromar. The Cromars previously moved this court

to stay the district court’s orders, and that motion was denied. Since filing their prior

motion, the Cromars have been removed from the property. Thus, in addition to a stay of

the district court’s orders, the Cromars also seek an injunction restoring their occupancy
         Case 2:17-cv-01223-RJS Document 116 Filed 08/28/19 Page 2 of 2



of the property. Finally, they ask the court to order the government to serve them via

certified mail.

       To obtain either a stay or an injunction, the Cromars bear the burden of showing

such relief is warranted in light of the following factors: (1) the likelihood of success on

appeal; (2) the threat of irreparable harm if the stay is not granted; (3) the absence of

harm to the opposing parties if the stay is granted; and (4) any risk of harm to the public

interest. See 10th Cir. R. 8.1; see also Nken v. Holder, 556 U.S. 418, 434 (2009). The

Cromars have failed to make this showing.

       The motion to stay and for an injunction is denied. The request for service via

certified mail is likewise denied.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              2
